Name: 2006/359/EC,Euratom: Council Decision of 15 May 2006 appointing a German member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2006-10-25; 2006-05-20

 20.5.2006 EN Official Journal of the European Union L 134/33 COUNCIL DECISION of 15 May 2006 appointing a German member of the European Economic and Social Committee (2006/359/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Council Decision 2002/758/EC, Euratom of 17 September 2002 appointing the members of the Economic and Social Committee for the period from 21 September 2002 to 20 September 2006 (1), Having regard to the nomination submitted by the German Government, Having obtained the opinion of the European Commission, Whereas a German members seat on the above Committee has fallen vacant following the resignation of Mr Bernhard WELSCHKE, HAS DECIDED AS FOLLOWS: Article 1 Dr Ludolf von WARTENBERG is hereby appointed a member of the European Economic and Social Committee in place of Mr Bernhard WELSCHKE for the remainder of his term of office, namely until 20 September 2006. Article 2 This Decision shall take effect on the date of its adoption. Done at Brussels, 15 May 2006. For the Council The President U. PLASSNIK (1) OJ L 253, 21.9.2002, p. 9.